Name: 83/556/EEC: Commission Decision of 18 October 1983 on applications for reimbursement and advance payment of expenditure on the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat in Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy;  financial institutions and credit;  agricultural activity;  documentation;  accounting
 Date Published: 1983-11-19

 Avis juridique important|31983D055683/556/EEC: Commission Decision of 18 October 1983 on applications for reimbursement and advance payment of expenditure on the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat in Italy (Only the Italian text is authentic) Official Journal L 323 , 19/11/1983 P. 0001 - 0031COMMISSION DECISION of 18 October 1983 on applications for reimbursement and advance payment of expenditure on the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat in Italy (Only the Italian text is authentic) (83/556/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1944/81 of 30 June 1981 establishing a common measure for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat in Italy (1), and in particular Article 9 (5) thereof, Whereas applications for reimbursement and for advance payment of expenditure under the measure submitted by Italy to the Guidance Section of the European Agricultural Guidance and Guarantee Fund must include certain information making it possible to verify that the expenditure is in conformity with the provisions of Regulation (EEC) No 1944/81 and with the indications given in the framework programme approved under Article 2 (3) of the abovementioned Regulation; Whereas to permit proper auditing Italy must hold the supporting documents at the Commission's disposal for three years following payment of the final reimbursement; Whereas in order to enable the Commission to make advance payments the relevant rules and procedures should be laid down; Whereas the measures provided for in this Decision are in accordance with the opinion of the European Agricultural Guidance and Guarantee Fund Committee, HAS ADOPTED THIS DECISION: Article 1 1. Applications for reimbursement as specified in Article 9 (1) of Regulation (EEC) No 1944/81 must be made using the layouts indicated in Annexes I to VII. 2. Along with the first application for reimbursement Italy shall forward to the Commission the texts of the relevant national implementing provisions, administrative instructions, forms and any other document pertaining to administrative implementation of the measure. Article 2 Italy shall hold at the Commission's disposal for three years following payment of the final reimbursement all supporting documents or certified copies thereof in its possession on the basis of which decisions to grant the aids provided for in Regulation (EEC) No 1944/81 were taken. Article 3 Applications for advance payments as mentioned in Article 9 (4) of Regulation (EEC) No 1944/81 must (1) OJ No L 197, 20.7.1981, p. 27. be made using the layouts indicated in Annexes VIII to XIII. Article 4 1. Advance payments from the Guidance Section of the European Agricultural Guidance and Guarantee Fund may not exceed 80 % of the Community contribution to financing of the expenditure estimated for the year concerned. 2. Advances not spent during the year for which they were paid shall be deducted from the amount advanced for the following year. Article 5 Before the end of each year for which advances have been made Italy shall submit a report on the progress of operations using the layouts indicated in Annexes XIV to XIX. Advance payments for the following year may not be made before this report has been received by the Commission. Article 6 This Decision is addressed to the Italian Republic. Done at Brussels, 18 October 1983. For the Commission Poul DALSAGER Member of the Commission ANNEX I Application for reimbursement of expenditure in 19.. under Regulation (EEC) No 1944/81 establishing a common measure for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat in Italy SUMMARY TABLE >PIC FILE= "T0025378"> It is confirmed for all measures that: - the expenditure for which Community financing is requested has been made in implementation of the special programmes approved by the Commission that form part of the framework programme for the development of production of beef and veal, sheepmeat and goatmeat in Italy approved by Commission Decision 82/763/EEC of 27 October 1982, - the projects for which Community aid is scheduled are in mountain and hill areas of northern Italy (according to the Instat classification indicated in the framework programme) or in central or southern Italy, - projects for which Community aid is scheduled under other common measures or from other Community Funds have been excluded from the present applications, - the recipients have been suitably informed as to what proportion of the aid granted to them is being provided by the Community; for the aids specified in Article 3 (1) (a) and (b) that: - aids for modernization, rationalization and construction of livestock housing are granted in conformity with Article 8 (2) of Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms, with account taken of the provisions of Article 9 (1) of Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas; for improvement plans as mentioned in Article 3 (1) (a) that: - the maximum investment amount taken into consideration for granting of the aforesaid aids is limited to 18 135 ECU per individual holding, - the improvement plan must demonstrate: - that on completion the share of sales deriving from the production of beef and veal, sheepmeat and goatmeat is not reduced and exceeds 40 % of the holding's total sales; - by means of a specific calculation that the investment is economically profitable and will result in a lasting improvement in the economic performance of the holding and thus in an increase in its income; - that the livestock housing meets the health and hygiene conditions laid down in the Community provisions; for the measure specified in Article 3 (1) (c) that: - the maximum amount granted by Italy per holding or cooperative is not more than 48 000 ECU, - the Community's financial contribution is not more than 192 ECU per hectare for improvement of meadows, pastures and enclosures; for the measure specified in Article 3 (1) (d) that: - the beef-breed calves or calves resulting from a cross with a beef breed are kept for at least 12 months on the holding of origin and/or in cooperative holdings located in the areas in which the plan is being implemented, - the Community's financial contribution is not more than 14,4 ECU per beef-breed calf or calf resulting from a cross with a beef breed; for the measures specified in Article 3 (1) (e) that: - the additional premium for keeping cows for beef production is not granted unless the calves belong to a herd of not less than three and not more than 20 head, - the abovementioned additional premium is granted for five years from the date of approval by the competent authority of the improvement plan mentioned in Article 3 (1) (a), - if the recipient has not before the end of the third year of the plan made at least 3 627 ECU of investments as specified in paragraph 1 (a) and/or (c), the premium for the third, fourth and fifth year is discontinued, - the Community's financial contribution is not more than 48 ECU per cow kept for meat production, with a maximum of 480 ECU per individual holding. Date, stamp and signature of competent authority ANNEX II >PIC FILE= "T0025379"> ANNEX III >PIC FILE= "T0025380"> ANNEX IV Application for reimbursement of expenditure made in 19.. (Article 3 (1) (c) of Regulation (EEC) No 1944/81) IMPROVEMENT OF MEADOWS, PASTURES AND ENCLOSURES >PIC FILE= "T0025381"> ANNEX V Application for reimbursement of expenditure made in 19.. (Article 3 (1) (d) of Regulation (EEC) No 1944/81) ADDITIONAL PREMIUM FOR BEEF-BREED CALVES >PIC FILE= "T0025382"> ANNEX VI >PIC FILE= "T0025383"> Attach the list of improvement plan code numbers arranged by province. ANNEX VII Recoveries 19.. RECOVERIES IN 19.. OF AIDS GRANTED UNDER REGULATION (EEC) No 1944/81 >PIC FILE= "T0025384"> ANNEX VIII Application for advance payment for 19.. under Regulation (EEC) No 1944/81 establishing a common measure for the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat in Italy SUMMARY TABLE >PIC FILE= "T0025385"> It is confirmed for all measures that: - the advances are requested for actions indicated in the special programmes approved by the Commission that form part of the framework programme for the development of production of beef and veal, sheepmeat and goatmeat in Italy approved by Commission Decision 82/763/EEC of 27 October 1982, - the projects for which Community aid is scheduled are in mountain and hill areas of northern Italy (according to the Instat classification indicated in the framework programme), or in central or southern Italy, - projects for which Community aid is scheduled under other common measures or from other Community Funds have been excluded from the present applications, - the appropriations required for the national financial contribution to be made are available and will be paid out in the course of the year for which the advances are requested, - the advances will be available to farmers and organizations who are meeting the cost of operations in the course of the year for which they are requested, - when advances are paid recipients will be suitably informed as to what proportion of the money being paid to them comes from the Community (a note on the procedure to be used is annexed); for the aids specified in Article 3 (1) (a) and (b) that: - advance payments of aids for the modernization, rationalization and construction of livestock housing are granted in conformity with Article 8 (2) of Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms, with account taken of the provisions of Article 9 (1) of Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas; for improvement plans as mentioned in Article 3 (1) (a) that: - the maximum investment amount taken into consideration for the granting of the aforesaid aids is limited to 18 135 ECU per individual holding, - the improvement plan must demonstrate: - that on completion the share of the holding's total sales deriving from the production of beef and veal, sheepmeat and goatmeat will not be reduced and will exceed 40 % of total sales, - by means of a specific calculation that the investment is economically profitable and will result in a lasting improvement in the economic performance of the holding and thus in an increase in its income, - that the livestock housing meets the health and hygiene conditions laid down in the Community provisions; for the measure specified in Article 3 (1) (c) that: - the maximum amount granted by Italy per holding or cooperative is not more than 48 000 ECU, - the Community's financial contribution is not more than 192 ECU per hectare for improvement of meadows, pastures and enclosures; for the measure specified in Article 3 (1) (d) that: - the beef-breed calves or calves resulting from a cross with a beef breed are kept for at least 12 months on the holding of origin and/or on cooperative holdings located in the areas in which the Regulation is being implemented, - the Community's financial contribution is not more than 14,4 ECU per beef-breed calf or calf resulting from a cross with a beef breed; for the measure specified in Article 3 (1) (e) that: - the additional premium for keeping cows for beef production is not granted unless the cows belong to a herd of not less than three and not more than 20 head, - the abovementioned additional premium is granted for five years from the date of approval by the competent authority of the improvement plan mentioned in Article 3 (1) (a), - if the recipient has not before the end of the third year of the plan made at least 3 627 ECU of investments as specified in paragraph 1 (a) and/or (c) the premium for the third, fourth and fifth year will be discontinued, - the Community's financial contribution will not exceed 48 ECU per cow kept for meat production, with a maximum of 480 ECU per individual holding. Date, stamp and signature of competent authority ANNEX IX >PIC FILE= "T0025386"> ANNEX X >PIC FILE= "T0025387"> ANNEX XI >PIC FILE= "T0025388"> ANNEX XII Application for advance payment for 19.. (Article 3 (1) (d) of Regulation (EEC) No 1944/81) ADDITIONAL PREMIUM FOR BEEF-BREED CALVES >PIC FILE= "T0025389"> ANNEX XIII Application for advance payment for 19.. (Article 3 (1) (e) of Regulation (EEC) No 1944/81) ADDITIONAL PREMIUM FOR KEEPING COWS FOR MEAT PRODUCTION >PIC FILE= "T0025390"> ANNEX XIV >PIC FILE= "T0025391"> ANNEX XV >PIC FILE= "T0025392"> ANNEX XVI >PIC FILE= "T0025393"> ANNEX XVII >PIC FILE= "T0025394"> ANNEX XVIII >PIC FILE= "T0025395"> ANNEX XIX >PIC FILE= "T0025396"> ANNEX XX >PIC FILE= "T0025397""PIC FILE= "T0025398"> >PIC FILE= "T0025399"> >PIC FILE= "T0025400"> >PIC FILE= "T0025401"> >PIC FILE= "T0025402">